Citation Nr: 0813452	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
		

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


As a prefatory matter, the Board will discuss the status of 
the veteran's appeal as between an original claim and a 
request to reopen a previous final denial of benefits.  A 
claimant initiates the appellate review of the RO 
adjudication of a claim by submitting a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (2007).  An  NOD 
consists of a written communication from the claimant 
received within one year of the notice of decision that 
expresses dissatisfaction or disagreement with the decision 
and a desire to appeal it.  38 C.F.R. § 20.201.  In April 
2003 the veteran submitted a statement to the RO requesting 
reconsideration of the June 2002 rating decision.  The RO 
treated this as a request to reopen a previously denied 
claim, rather than as an NOD.  In June 2003 the RO issued a 
rating decision denying the reopening of the veteran's claim 
for service connection for PTSD, on the basis that new and 
material evidence had not been submitted.

Upon review of that sequence, the Board finds that, since the 
April 2003 statement from the veteran was timely, and 
expressed dissatisfaction with and a desire to appeal the 
RO's June 2002 decision, it constituted an NOD.  In addition, 
the veteran's former representative submitted an NOD in June 
2003 based on the June 2003 rating decision, and requested de 
novo review of the claim by a Decision Review Officer (DRO).  
In a May 2004 Statement of the Case (SOC) which was issued by 
a DRO, and in a May 2007 Supplemental Statement of the Case 
(SSOC), the RO treated the veteran's claim as being for 
service connection for PTSD rather than being to reopen a 
previously denied claim for service connection for PTSD.  
Therefore, the issue before the Board is whether the veteran 
is entitled to service connection for PTSD based upon an 
appeal of the June 2002 rating decision, and not whether new 
and material evidence has been submitted to reopen a 
previously denied claim for PTSD. 

The veteran was formerly represented by Disabled American 
Veterans.  He revoked their power of attorney for his claim 
in a March 2008 written statement.  The veteran waived the 
review of additional evidence by the agency of original 
jurisdiction (the RO) in another March 2008 statement. 



FINDINGS OF FACT

1.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of post-traumatic stress disorder.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
PTSD which is due to any incident or event in military 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or SSOC.  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In March 2002 and February 2007, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2002 rating 
decision, May 2004 SOC, and May 2007 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant. 

III.  Factual Background and Analysis

A review of the evidence shows that the veteran had a 
psychiatric evaluation in January 2003 at the Audie L. Murphy 
Memorial VA Medical Center (VAMC).  The veteran said that he 
had served in Vietnam for 12 months, as an aircraft supplier, 
at a remote station where there were constant attacks and 
sabotage.  He reported currently having nightmares, intrusive 
memories, increased startle response, claustrophobia, and 
chronic depressive symptoms, and said that he isolated 
himself.  He also said that the symptoms had been worse 
during the prior year due to his unemployment.  A VA 
psychiatrist discussed the veteran's case with the examiner 
and opined that he had probable PTSD, depression, and alcohol 
dependence.  The veteran was diagnosed with moderate 
depression at a March 2003 VAMC screening examination. 

At a March 2003 Vet Center evaluation, the veteran reported 
that he saw the bodies of American soldiers and experienced 
incoming attacks on the base where he was stationed while 
serving in Vietnam.  C.J.H., Ed.D., a therapist at the Vet 
Center, wrote in July 2003 that he had seen the veteran for 
four counseling sessions and that, due to his experiences in 
Vietnam, the veteran had intrusive thoughts and psychological 
distress.  The therapist said the veteran efforts to avoid 
activities, places, or people that reminded him of trauma, he 
had a markedly diminished interest in significant activities, 
had feelings of detachment or estrangement from others, and 
had a restricted range of affect.  Dr. H wrote that the 
veteran also complained of trouble sleeping, irritability, 
and hypervigilance, and of suffering from these symptoms 
since returning from Vietnam.

The veteran wrote in an October 2003 statement that he had 
experienced mortar attacks when he was stationed at Long 
Thanh in Vietnam.  He had to search for Viet Cong soldier at 
night and saw people killed, including a fellow soldier who 
was hit by a mortar in close proximity to him.  The veteran 
also said he had experienced enemy fire while on guard duty, 
and was assigned to pack up the belongings of soldiers killed 
on patrol.

The veteran had a VA examination in December 2003, and the 
examiner reviewed the claims file.  The veteran reported 
chronic symptoms of avoiding people, anxiety, insomnia, and 
waking up with almost daily nightmares of bombs going off and 
guns being fired.  The recent wars had reactivated memories 
of Vietnam, and he had a history of alcohol dependence that 
had begun soon after his return from Vietnam.  The veteran 
did not feel that the anti-depressant he was taking helped.  
He said that while in Vietnam he was a supply clerk, but that 
he also had guard duty during which he was fired upon and 
returned fire.  In addition, the veteran said that their base 
was infiltrated by the Viet Cong and that once in a while he 
witnessed soldiers being injured from mortar fire.  In one 
incident the veteran saw another soldier killed from a 
mortar.  The examiner opined that the veteran met the DSM-IV 
criteria for PTSD secondary to his experiences in Vietnam.  
The veteran was assigned a GAF score of 60.

At May 2004 VAMC clinical pharmacy treatment, the veteran 
reported having nightmares two to three times a week, and 
thinking about Vietnam a lot.  A July 2004 clinical pharmacy 
treatment note indicated that the veteran was not improving 
on, or tolerating, his medication.  The veteran said at 
August 2006 treatment that he had become more isolated and 
continued to be irritable.  He was hypervigilant and would 
check his entire house to relieve his anxiety that someone 
was there.  His mother's recent hospitalization for open 
heart surgery was an additional stressor.  

The veteran reported in September 2006 that he was sleeping 
better with his current medication but would wake up at night 
concerned about someone being in the house, and that he had 
weapons in most of the rooms.  He said that a friend with 
whom he had served Vietnam told him about an incident when 
another soldier assaulted the veteran, and another incident 
when an officer was killed when he stepped into the propeller 
of an aircraft.  The veteran said he did not remember either 
incident, but believed he had witnessed the officer's death.  
The examiner felt that the veteran's appearance was 
appropriate, his speech normal and clear, his insight fair, 
and his mood mildly depressed.  The veteran was diagnosed 
with PTSD secondary to Vietnam combat, and the assault 
discussed above; alcohol abuse, in remission; and depression, 
NOS (not otherwise specified).  In October 2006 the veteran 
said that he had recently felt depressed, and that he had 
been recalling a traffic accident soon before he left for 
Vietnam in which a friend was killed and the veteran was 
injured.  He also said he had been anxious, and that the 
friend with whom he had served in Vietnam had told him of 
incidents which he could not recall.

The veteran had a VAMC PTSD assessment in February 2007, at 
which he reported having quit jobs because of frustration and 
feeling pressured.  The examiner felt that the veteran told 
of a history of significant, recurrent depression, past 
suicidal ideation, and chronic symptoms of PTSD which had 
affected his interpersonal relations.  The diagnosis of PTSD 
was established by exposure to a traumatic event in which he 
or others were threatened by serious injury or death and a 
response of intense fear, helplessness, or horror.  The 
traumatic event was persistently re-experienced as recurrent 
and intrusive thoughts, dreams, and intense distress.  The 
veteran persistently avoided stimuli associated with the 
trauma and had persistent symptoms of increased arousal as 
indicated by difficulty sleeping, irritability, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The veteran was assigned a GAF score of 55. 

Rev. V.M.C., who was stationed with the veteran in Vietnam, 
wrote in an undated letter that a maintenance officer had 
been decapitated by a Mohawk propeller when checking the 
airplane for a problem.  He further wrote that, in another 
incident, a drunk soldier had held an M-16 rifle to the 
veteran's head until Rev. C intervened and got the man to 
back off.  Rev. C stated that they had been in a combat zone.  
The veteran's ex-wife wrote in March 2007 that when the 
veteran returned from Vietnam he was self-centered, restless, 
could not sleep, was unhappy with her, and had great 
difficulty showing his feelings.  The veteran would not let 
her go places alone because he was afraid of what could 
happen, and he only recently had been able to discuss his 
experiences in Vietnam with his family.  The veteran's mother 
wrote in a September 2007 letter that the veteran was still 
bothered by what he went through in Vietnam.  The veteran 
received a certificate in September 2007 for completing PTSD 
101 at a VA clinic.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  In the 
instant case, the evidence fails to document that the veteran 
engaged in combat, as shown by the lack of combat-indicative 
awards or decorations, and a non-combat duty assignment.  His 
DD Form 214 shows that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and a marksmanship 
award.  His MOS indicates that he was a communications 
electronics material supply specialist.  In addition, there 
is no indication that he sustained any wounds in service.

The Board acknowledges the veteran's accounts of having been 
fired upon while on guard duty and witnessing fellow soldiers 
being struck by mortars.  While we respect the sincerity of 
the veteran's assertions, the law requires verification or 
corroboration of such claimed stressors when there is no 
support in the record of his having participated in combat.  
The veteran's accounts are not supported by the objective 
evidence of record, and are not verifiable without greater 
specificity, which only he could provide.  The veteran has 
not, to date, furnished specific dates, places, or names of 
participants for those incidents which could be verified 
through the JSRRC or other means.  The RO was unable to 
verify the veteran's stressors in its February 2007 inquiry.  
Under West v. Brown, 7 Vet. App. 70, 76 (1994) where "the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressors must be corroborated by independent 
evidence of record.  Therefore, the veteran's statements are 
not sufficient to establish an in-service stressor.

There is no doubt that the veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), (noting that 
"neither appellant's military specialty (cannoneer), nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").
 
The Board notes that the veteran's service personnel records 
do not mention the alleged assault by a fellow soldier upon 
the veteran, and his service medical records do not mention 
it or show any related psychological treatment (or any 
psychological treatment, for that matter).  The veteran never 
described the incident in any detail during the course of his 
treatment for PTSD, nor did he say that he had any memory of 
it.  He did not mention it at all at his December 2003 VA 
examination, and his Vet Center treatment notes and the July 
2003 letter from his Vet Center therapist contain no mention 
of it.  At a September 2006 clinical visit, he said he was 
concerned about not being able to recall past incidents.  He 
specifically mentioned being recently told about the assault 
by a friend who witnessed it, but said that he could still 
not remember it himself.  The diagnosis from that appointment 
was the only time during the veteran's treatment when a 
treating provider included the history of the assault in the 
diagnosis.  The veteran did not mention the incident at his 
February 2007 VA PTSD assessment.  In addition, letters from 
his mother, his brother, and his ex-wife which have been 
associated with the claims file do not mention it. 

The only evidence in the claims file in which the rifle-to-
the-head incident is described in any detail is the letter 
from Rev. C.  Although, for the purpose of the present 
decision, the Board has no reason to doubt the veracity of 
that account, we must be mindful of the governing criteria in 
a PTSD claim, i.e., the DSM-IV requirement of the 
experiencing of an event involving threatened death or 
serious injury with a reaction involving intense fear, 
helplessness, or horror, and the 38 C.F.R. § 4.125 
requirement of a causal nexus between current symptomatology 
and the claimed in-service stressor.  In this case, where the 
veteran has repeatedly denied any recollection of the 
incident in question, the Board finds that there is no basis 
to infer that it is a cause of the claimed PTSD.

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to 
which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Upon thorough review of the evidence, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


